Case: 21-10053      Document: 00516296140           Page: 1     Date Filed: 04/26/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              April 26, 2022

                                    No. 21-10053                             Lyle W. Cayce
                                                                                  Clerk


   Reyce Cook,

                                                              Plaintiff—Appellant,

                                        versus

   TTUHSC Medical Personnel; Ralph Rosiles; NFN NLN,
   Unknown Medical Personnel; Sergeant NFN Reyes; Lieutenant
   NFN Wilkerson; TDCJ Officials,

                                                            Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:20-CV-71


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Reyce Cook, Texas prisoner # 1804354, seeks leave to appeal in forma
   pauperis (IFP) from the dismissal of his civil action for failure to state a claim
   under 42 U.S.C. § 1983 or the Americans with Disabilities Act (ADA). See



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10053        Document: 00516296140         Page: 2    Date Filed: 04/26/2022




                                     No. 21-10053


   28 U.S.C. §§ 1915, 1915A. He only contention is that defendants were
   deliberately indifferent to his medical needs on the day he suffered a heat-
   related illness.
          The magistrate judge who decided the case by consent of the parties,
   correctly ruled that Cook failed to meet the extremely difficult standard for
   showing deliberate indifference. See Brewster v. Dretke, 587 F.3d 764, 770
   (5th Cir. 2009); Gobert v. Caldwell, 463 F.3d 339, 345 (5th Cir. 2006). Cook
   has abandoned the ADA claim and any other potential issues by failing to
   brief them. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Because Cook fails to present any nonfrivolous issue for appeal, his
   IFP motion is DENIED, and the appeal is DISMISSED as frivolous. See
   Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997); 5th Cir. R. 42.2.
   Cook’s motion to appoint counsel is also DENIED.
          The district court’s dismissal of the action for failure to state a claim
   and this court’s dismissal of the appeal as frivolous count as strikes under
   § 1915(g). See Coleman v. Tollefson, 575 U.S. 532, 537 (2015). Research
   reveals that Cook already had three strikes. Accordingly, Cook is BARRED
   from proceeding IFP in any civil action or appeal filed while he is incarcerated
   or detained in any facility unless he is under imminent danger of serious
   physical injury. See § 1915(g). Cook is WARNED that any pending or
   future frivolous or repetitive filings in this court or any court subject to this
   court’s jurisdiction may subject him to additional sanctions, including
   monetary sanctions and limits on his access to court.




                                          2